Citation Nr: 1821339	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicide agents.  


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1968 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A hearing was not requested.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A remand is required to verify service in the Republic of Vietnam.  The Veteran served on active duty from January 1968 to January 1972, including service as a safety mechanic in Japan.  Service treatment records and military personnel records do not indicate physical presence in Vietnam.  However, the Veteran indicates that he took a flight from Japan to Da Nang Air Base and spent one day in the Republic of Vietnam.  A fellow serviceman states that he initially met the Veteran while they were stationed in South Carolina and later met the Veteran at Da Nang Air Base.  The Veteran indicates that the Vietnam meeting occurred in March 1971.  See January 2013 statement (received 1/29/13).  The fellow serviceman indicates that the Vietnam meeting was during "the turn of 1970/1971."  See May 2014 statement.  The Board finds that additional development is therefore required to further corroborate these facts.  

VA treatment records to February 5, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 6, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from February 6, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  

2. Allow the Veteran to provide any additional information regarding his interactions with the serviceman who wrote the May 2014 statement, such as correspondence and photos, both during and after military service.  

3. Thereafter, contact the Joint Services Records Research Center (JSRRC) and any other appropriate agency for verification of the following:

a. That from November 1968 to August 1970 the Veteran and the serviceman who wrote the May 2014 statement served together in unit VMFA 333, MAG-31, 2dMAW, MCAS, Beaufort, South Carolina.  

b. That the Veteran's fellow serviceman, J.C.L., served with a Marine unit in Vietnam during the period from December 1970 to March 1971.

c. That from December 1970 to March 1971 the Veteran served in unit VMCJ-1, MAG-12 1st MAW in Iwakuni, Japan.  

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

